United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 00-3023NE
                                    _____________

McArthur Johnson,                     *
                                      *
             Appellant,               * On Appeal from the United
                                      * States District Court
     v.                               * for the District of
                                      * Nebraska.
Union Pacific Railroad Company, a     *
Corporation,                          * [Not To Be Published]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: July 25, 2001
                               Filed: August 2, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      McArthur Johnson appeals from a jury verdict in favor of Union Pacific
Railroad, his former employer, in his Americans with Disabilities Act case. Upon a
thorough review of the record--and of Johnson’s appellate brief, which does not present
us with any specific legal challenge to the jury verdict or to the trial--we conclude that
the District Court’s1 judgment should be affirmed.

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
       Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Johnson’s motion
for appointment of counsel.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-